DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 8/12/21, wherein:
Claims 1-9 are currently pending;
Claims 1-9 overcome the prior art of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. (US 11,117,267). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-9 of the copending and claims 1-15 of the US Patent  (US 11,117,267) show e.g. a system, comprising: a fixed frame comprising a plurality of shelves, and within each shelf is a server rack that includes a plurality of servers; a bus bar attached to the fixed frame; and a robotic apparatus, comprising: a plurality of rigid body sections, each rigid body section having a pair of first and second distal portions that are oppositely disposed from each other along the rigid body section, and each rigid body section defining a longitudinal axis that runs a length of the rigid body section and intercepts each of the first distal portion and second distal portion, each rigid body section directly connected to another rigid body section by a multi-degree of freedom joint forming a respective pair of rigid body sections so that the respective pair of rigid body sections move relative to each other by the multi-degree of freedom joint; a first end effector connected to a first distal portion of a first rigid body section, wherein a second distal portion of the first rigid body section is connected to a multi-degree of freedom joint; and a second end effector connected to a first distal portion of a second rigid body section, wherein a second distal portion of the second rigid body section is connected to a multi-degree of freedom joint; wherein: each of the first and second end effectors is configured to attach to a fixed frame, and is also configured to attach to a server; and a control system that generates control signals and in response cooperatively operates the one or more multi-degree of freedom joints and the first and second end effectors to cause the robotic apparatus to traverse the fixed frame by alternating attachment to the fixed frame by the first and second end effectors, and to pick and place the servers at target positions relative to the fixed frame; and at least one of the first and second end effectors includes an electrical coupling that is configured to electrically couple to the bus bar attached to the fixed frame of the storage facility, wherein when so electrically coupled to the bus bar, the robotic apparatus receives power from the bus bar”.
Although claims 1-15 of US Patent No. (US 11,117,267) have additional features.  However, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-15 of the US Patent No. US 11, 117,267 to arrive at the claims 1-9 of the copending because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jhaveri (US 20050036879); Ishige et al (US 2016/0184996); Okamoto et al (US 20180112583); Jacobsen et al (US 20150081092); Gilbertson et al (US 9827677).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664